On Rehearing. McCulloch, C. J. It is now insisted for the first time that the killing of Phillips occurred at a point on appellant’s line inside of the city of Port Smith, and that for that reason the lookout statute did not apply. It was alleged in the complaint that appellant was operating an electric railway between the cities of Port Smith and Van Burén, Arkansas, and that Phillips was run over and killed by one of appellant’s cars <£at or near stop No. 7, a point on said line of track between Port Smith and Van Burén. ’ ’ The answer contains no denial of the allegation that the killing occurred on the interurban line between the two cities named. Appellant exhibits with the petition for rehearing a map of the two cities, but the map was not a part of the record below and we cannot take notice of it here. "We cannot take notice judicially of particular points inside or outside of the boundaries of a municipal corporation. We are also asked to reconsider the decision to the effect that the lookout statute applies to interurban electric railways, but we are satisfied as to the correctness of that decision and decline to recede from it. Rehearing denied.